MEMORANDUM OPINION
No. 04-03-00483-CV
ZSL, INC. d/b/a Zapata Service Lease, Inc.,
Appellant
v.
TEJAS GAS OPERATING, INC.,
Appellee
From the 229th Judicial District Court, Jim Hogg County, Texas
Trial Court No. CC-00-207
Honorable Alex W. Gabert, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Sarah B. Duncan, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	October 20, 2004
MOTION TO DISMISS GRANTED; DISMISSED
	Appellant filed an unopposed motion to dismiss this appeal. We grant the motion and dismiss
the appeal. See Tex. R. App. P. 42.1(a)(1). We order all costs of this appeal assessed against the party
who incurred them.
							PER CURIAM